The Honorable Michael K. Davis State Representative Route 1 Ravenden Springs, Arkansas 72460
Dear Representative Davis:
This is in response to your request for an opinion on whether a fireman can legally write bail bonds.  You note that the fireman works for a city fire department.
Our research indicates no general prohibition against the conduct you describe. There appears to be nothing in the relevant Arkansas law governing the licensure of bail-bondsmen which would prohibit a fireman from engaging in this business. SEE A.C.A. 17-17-101 ET SEQ. as amended by Act 417 of 1989.  Similarly, we find no general prohibition in the relevant Arkansas law governing the qualification of firefighters.  SEE A.C.A. 12-51-101 ET SEQ. and A.C.A. 14-53-101 ET SEQ. If however, the firefighter in question is employed under a civil service system, reference to any local civil service rules and regulations is advisable.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.